01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. MJ18-578
09         Plaintiff,                     )             D.OR NO. CR16-485
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   MARTIN KIER ROMERO,                  )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Violation of Supervised Release
15
     Date of Detention Hearing:    December 20, 2018.
16
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
17
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
18
     that no condition or combination of conditions which defendant can meet will reasonably assure
19
     the appearance of defendant as required and the safety of other persons and the community.
20
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
21
            1.      Defendant was convicted in the District of Oregon on a charge of Felon in
22



     DETENTION ORDER
     PAGE -1
01 Possession of a Firearm. He was sentenced on December 7, 2018 to time served and 3 years

02 supervised release. He was supervised for this short period of time by the United States

03 Probation Office, Western District of Washington, and prior to that by Pretrial Services in this

04 District. He has been residing in Kent, Washington.

05         2.      Defendant’s past criminal history includes failures to appear, a fugitive charge,

06 and pending charges of domestic violence occurring on two occasions a few weeks before the

07 December 7 sentencing, and one or more occasions after the sentencing. The alleged assault

08 of December 14, 2018 is the basis for the pending supervised release violation allegation.

09         3.      There does not appear to be any condition or combination of conditions that will

10 reasonably assure the defendant’s appearance at future Court hearings while addressing the

11 danger to other persons or the community.

12 It is therefore ORDERED:

13 1. Defendant shall be detained pending hearing, and committed to the custody of the Attorney

14      General for confinement;

15 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

16 3. On order of the United States or on request of an attorney for the Government, the person

17      in charge of the corrections facility in which defendant is confined shall deliver the

18      defendant to a United States Marshal for the purpose of an appearance in connection with a

19      court proceeding; and

20 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

21      the defendant, to the United States Marshal, and to the United State Probation Services

22      Officer.



     DETENTION ORDER
     PAGE -2
01       DATED this 20th day of December, 2018.

02

03                                                A
                                                  Mary Alice Theiler
04                                                United States Magistrate Judge

05

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
